ex101image1.gif [ex101image1.gif]








EXHIBIT 10.1


2911 Zanker Road
San Jose, CA 95134 USA


July 13, 2017




Ms. Elizabeth Eby
Mountain View, CA




Dear Beth,


On behalf of NeoPhotonics Corporation, I am pleased to extend this offer of
employment on the terms outlined below.


Should you accept this offer, you will serve in a full time capacity as Senior
Vice President, Chief Financial Officer, reporting to Tim Jenks, CEO.


Your salary will be $13,076.92 bi-weekly or $340,000 annually, less payroll
deductions and withholdings. You will be paid bi-weekly, and you will be
eligible for the following standard Company benefits: medical, dental and vision
insurance, short and long-term disability, business travel and life insurance
coverage, flexible spending accounts, 401(k) plan participation, ESPP
participation, paid personal time off and holidays. The Company’s benefits are
described in our Employee Handbook and the applicable Summary Plan Descriptions,
which are available for your review. The Company reserves the right to change
compensation and benefits in its sole discretion.


You will be eligible to participate in the Company Variable Pay (Annual Bonus)
program with target bonus for on-target achievement of 60% base salary. The
bonus pool is generated by company performance against targets set by the Board
and is paid at the discretion of the Board. The Company reserves the right to
change compensation and benefits in its sole discretion.


Subject to approval by the Board of Directors, the Company shall recommend that
you be granted an option to purchase 184,500 shares of common stock under the
2011 Inducement Plan. The Option shall have a per share exercise price equal to
the fair market value of a share of NeoPhotonics common stock as determined by
the Board as of the date of grant. The Option will be governed by the terms and
conditions of the Plan, and a stock option grant notice and stock option
agreement to be issued to you. The Stock Documents will provide that the Option
shall be subject to four-year vesting schedule, with one quarter (1/4) of the
shares subject to the Option vesting after you have completed one year of
continuous service with the Company, and one-forty-eighth (1/48th) of the shares
vesting for each full month of your continuous employment service thereafter. In
addition, subject to approval by the Board of Directors, the Company shall
recommend that


     Pg. 1 of 2

--------------------------------------------------------------------------------

ex101image1.gif [ex101image1.gif]








you be granted 123,000 Restricted Stock Units under the 2011 Inducement Plan.
The grant will be governed by the terms and conditions of the 2010 Plan, and
grant notice and agreement to be issued to you. The Stock Documents will provide
that the Restricted Stock shall be subject to a four year vesting schedule,
determined by the Board of Directors as follows: 25% of the Restricted Stocks
shall vest on each year anniversary of the Vesting Commencement Date, so long as
the recipient remains an employee of or consultant to the Company (or qualifying
subsidiary).


You will also receive a sign on bonus of $75,000 payable on the first payroll
date following your start date with the company, less payroll deductions and
withholding. In addition, subject to approval by the Board of Directors, the
Company shall recommend that you be granted an additional grant of 50,000
Restricted Stock Units under the 2011 Inducement Plan. The grant will be
governed by the terms and conditions of the 2011 Plan, and grant notice and
agreement to be issued to you. The RSU Documents will provide that 100% of the
RSU’s shall vest on the year anniversary of your employment commencement date,
so long as you remain an employee of or consultant to the Company (or qualifying
subsidiary).


You will also be entitled to enter into the Company’s form Retention Agreement
attached hereto, which will provide you with certain benefits in connection with
an involuntary termination or a change in control of the Company under certain
circumstances.


As a NeoPhotonics employee, you will be expected to abide by all Company rules
and regulations, acknowledge in writing that you have read the Company’s
Employee Handbook, and sign and comply with the attached Confidentiality and
Inventions Assignment Agreement which prohibits unauthorized use or disclosure
of the Company’s proprietary information.


In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. Rather, you will
be expected to use only that information which is generally known and used by
persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company. By signing this letter, you are
confirming that you can perform your NeoPhotonics job duties within the
guidelines just described. You must also agree that you will not bring onto
Company premises any unpublished documents or property belonging to any former
employer or other person to whom you have an obligation of confidentiality.


You may terminate your employment with NeoPhotonics at any time and for any
reason whatsoever simply by notifying the Company. Likewise, NeoPhotonics may
terminate your employment at any time and for any reason whatsoever, with or
without cause or advance notice. This at-will employment relationship cannot be
changed except in a writing signed by a duly authorized Company officer.


This letter, together with the Retention Agreement and the Confidentiality and
Inventions Assignment Agreement, forms the complete and exclusive statement of
your employment agreement with NeoPhotonics. It supersedes any other agreements
or promises made to you by anyone, whether oral or written. Changes


     Pg. 2 of 2

--------------------------------------------------------------------------------

ex101image1.gif [ex101image1.gif]








in your employment terms, other than those changes expressly reserved to the
Company’s discretion in this letter, require a written modification signed by a
duly authorized officer of NeoPhotonics. As required by law, this offer is
subject to satisfactory proof of your right to work in the United States. This
offer is also conditional upon meeting U.S. export control requirements required
for the position.


Beth we are very excited about the prospect of you joining the NeoPhotonics
team. We believe that NeoPhotonics offers its employees a unique, challenging
and rewarding opportunity for personal, intellectual and professional growth.


Please sign and date this letter and return it to me by July 17, 2017 if you
wish to accept employment at NeoPhotonics under the terms described above. If
you accept our offer, we would like you to start on or around August 14, 2017.
We look forward to your favorable reply and to a productive and enjoyable work
relationship.




Yours very sincerely,


NEOPHOTONICS CORPORATION






Karen Drosky
Vice President, Human Resources




Attachment: Employee Confidentiality and Inventions Assignment Agreement
Attachment: Retention Agreement




Employment Offer Accepted:


         BY: ________________________
                         Name


          ____________________________
                              Date
                    
       











     Pg. 3 of 2